United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-360
Issued: April 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated December 20, 2005 granting her a schedule award
and an August 21, 2006 nonmerit decision denying her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over
the August 21, 2006 nonmerit decision.
ISSUES
The issues are: (1) whether appellant has more than a five percent permanent impairment
of each upper extremity; and (2) whether the Office properly refused to reopen her case for
review of the merits pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On October 28, 1996 appellant, then a 39-year-old mail clerk, filed an occupational
disease claim alleging that she sustained bilateral carpal tunnel syndrome (CTS) causally related
to factors of her federal employment. The Office accepted her claim for bilateral CTS and

authorized bilateral surgical releases. Appellant underwent a right carpal tunnel release on
February 4, 1997 and a left carpal tunnel release on March 10, 1997.1
On June 13, 2003 appellant filed a claim for a schedule award. She submitted an
impairment evaluation dated April 22, 2003 from Dr. David Weiss, an osteopath, who discussed
appellant’s complaints of bilateral wrist numbness and left wrist pain. On examination,
Dr. Weiss found a bilateral negative Phalen’s test, a positive Tinel’s sign of the left wrist and
negative Tinel’s sign of the right wrist. For the right side, he determined that appellant had a 20
percent impairment due to loss of grip strength according to Tables 16-32 and 16-34 on page 509
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001) (A.M.A., Guides). Dr. Weiss further found a 9 percent motor deficit in right thumb
abduction for a combined right upper extremity impairment of 27 percent.2 For the left side, he
opined that appellant had a 10 percent impairment due to loss of grip strength3 and a 9 percent
impairment due to a motor deficit in left thumb abduction, for a combined left upper extremity
impairment of 15 percent.4 Dr. Weiss next added an additional 3 percent impairment due to pain
according to Figure 18-1 on page 574 of the A.M.A., Guides to find a total right upper extremity
impairment of 30 percent and a total left upper extremity impairment of 18 percent. He opined
that appellant reached maximum medical improvement on April 22, 2003.
On November 19, 2003 an Office medical adviser reviewed Dr. Weiss’ report. He noted
that, according to pages 493 through 495 of the A.M.A., Guides, an additional impairment for
loss of grip strength was not included in evaluating compression neuropathies. The Office
medical adviser found that the maximum impairment for a median nerve deficit below the
midforearm was 10 percent according to Table 16-15 on page 492. He multiplied the 10 percent
maximum impairment by a 25 percent graded impairment according to Table 16-10 on page 482
to find a 2.5 percent impairment of each upper extremity.
The Office determined that a conflict in medical opinion existed between Dr. Weiss and
the Office medical adviser. The Office referred appellant to Dr. George P. Glenn, Jr., a Boardcertified orthopedic surgeon, for an impartial medical examination. In a report dated March 22,
2004, Dr. Glenn listed findings of a negative Tinel’s sign and Phalen’s test. He noted that
“[appellant] did report blunting of sensation to involve the thumb, index, long and ring digit
bilaterally on the palmar aspect with a normal pinprick response dorsally[;] this is a bilateral

1

By decision dated December 30, 1997, the Office reduced appellant’s compensation to zero based on its finding
that her actual earnings as a modified distribution clerk effective October 15, 1997 fairly and reasonably represented
her wage-earning capacity.
2

A.M.A., Guides at 492, 484, Tables 16-15, 16-14.

3

Id. at 509, Tables 16-32, 16-34.

4

Id. at 492, 484, Tables 16-15, 16-11.

2

finding.” Dr. Glenn found no motor weakness or atrophy. He indicated that appellant’s
examination was normal except for her subjective complaints of numbness. Dr. Glenn stated:
“The [A.M.A.,] Guides report that three possible scenarios can be present (page
495 -- carpal tunnel syndrome). As you can see each of these is dependent in part
upon the interpretation of a recent electromyogram [EMG] and nerve conduction
study [NCS].
“[Appellant] did have EMG and NCS on….” At this point Dr. Glenn’s report
abruptly ended.
An NCS and EMG conducted for Dr. Glenn on April 12, 2004 revealed bilateral mild
CTS.
On August 23, 2004 an Office medical adviser reviewed Dr. Glenn’s March 23, 2004
report and found that it conflicted with the April 22, 2003 report of Dr. Weiss. He noted that
Dr. Glenn found sensory rather than motor impairment. The Office medical adviser determined
that appellant had a Grade 4 sensory impairment of the median nerve below the midforearm,
which constituted a maximum impairment of 39 percent.5 He multiplied the 39 percent by a
graded 25 percent impairment for sensory loss of find that appellant had a 10 percent impairment
of each upper extremity.6
On January 28, 2005 a second Office medical adviser reviewed Dr. Glenn’s March 23,
2004 report. He stated:
“Dr. Glenn really did not resolve the issue of whether there is any [schedule
award] for each [upper extremity] but rather ended his commentary that it would
all depend on the results of a recent EMG [and] NCV test. He left blank the date
such a test was done [and] he offered no conclusion as to which of the three
scenarios in the [A.M.A.], Guides applies.”
The Office medical adviser noted that, if recent electrodiagnostic studies were positive, a
five percent upper extremity impairment could be awarded for each upper extremity.
In a decision dated February 28, 2005, the Office granted appellant a schedule award for
a five percent impairment of each upper extremity. Appellant requested reconsideration.7 In a
report dated April 1, 2005, Dr. Weiss reviewed the April 12, 2004 EMG and NCS and opined
that appellant continued to have bilateral CTS. He disagreed with Dr. Glenn’s finding that
appellant could not receive an award for loss of grip strength.

5

Id. at 492, Table 16-15.

6

Id. at 482, Table 16-11.

7

The Office’s February 28, 2005 decision and appellant’s request for reconsideration are not contained in the case
record.

3

On December 19, 2005 an Office medical adviser found that appellant had a five percent
impairment of both upper extremities based on increased latencies of the bilateral median nerve
on NCV testing according to page 495 of the A.M.A., Guides.
By decision dated December 20, 2005, the Office denied modification of its February 28,
2005 schedule award decision. On May 23, 2006 appellant requested reconsideration of her
claim. She submitted an impairment evaluation dated March 14, 2006 from Dr. Weiss. In a
decision dated August 21, 2006, the Office denied merit review of the prior decision. The Office
noted that, as Dr. Weiss indicated that appellant’s symptoms had worsened, it would adjudicate
her request for reconsideration as a claim for an increased schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,8 and its
implementing federal regulation,9 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.10
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.12 Where there exist opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.13
In a situation where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

20 C.F.R. § 10.404(a).

11

5 U.S.C. § 8123(a).

12

20 C.F.R. § 10.321.

13

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

4

report from the specialist for the purpose of correcting the defect in the original opinion.14 If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.15
ANALYSIS
The Office accepted that appellant sustained bilateral CTS due to factors of her federal
employment. Appellant underwent a right carpal tunnel release on February 4, 1997 and a left
carpal tunnel release on March 10, 1997. On June 13, 2003 she filed a claim for a schedule
award. Appellant submitted an April 22, 2003 impairment evaluation from Dr. Weiss, who
found that she had a 30 percent impairment of the right upper extremity and an 18 percent
impairment of the left upper extremity. An Office medical adviser reviewed Dr. Weiss’ report
and opined that appellant had a 2.5 percent impairment of both upper extremities.
The Office determined that a conflict in medical opinion existed between appellant’s
physician, Dr. Weiss and the Office medical adviser regarding the extent of her permanent
impairment of the upper extremities. The Office referred appellant to Dr. Glenn for resolution of
the conflict.
Section 8123(a) of the Act provide that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.16 In situations where there are
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.17
In a report dated March 22, 2004, Dr. Glenn listed findings on physical examination of a
negative Tinel’s sign and Phalen’s test. He discussed appellant’s complaints of blunting of
sensation along the thumb, index, long and ring fingers. Dr. Glenn noted that, under the A.M.A.,
Guides, three scenarios were possible in CTS cases and that each depended on “the interpretation
of a recent EMG and NCV study.” He stated, “[Appellant] did have EMG and NCV study
on….” Dr. Glenn’s report then ended without the physician reaching any conclusion regarding
the relevant issue of the extent of appellant’s permanent impairment of the upper extremities. In
situations where the Office secures an opinion from an impartial medical specialist for the
purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting the defect in the original opinion. If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be

14

Guiseppe Aversa, 55 ECAB 164 (2003).

15

Id.

16

5 U.S.C. § 8123.

17

Thomas J. Fragale, 55 ECAB 619 (2004).

5

referred to another appropriate impartial medical specialist.18 The Office should have requested
a supplemental report from Dr. Glenn containing his complete findings and an opinion on the
extent of appellant’s permanent impairment of the upper extremities. An Office medical adviser
reviewed Dr. Glenn’s report and found that appellant had a five percent impairment of each
upper extremity. In order to properly resolve the conflict created, however, it is the impartial
medical examiner who should have provided a reasoned opinion as to the extent of permanent
impairment in accordance with the A.M.A., Guides. An Office medical adviser may review the
opinion but the resolution of the conflict is the responsibility of the impartial medical examiner.19
The case is, therefore, remanded for the Office to secure a supplemental report from
Dr. Glenn regarding the extent of appellant’s permanent impairment of the upper extremities. If
he is unable to clarify or elaborate on his opinion, the case should be referred to another
appropriate impartial medical examiner. After such further development as the Office deems
necessary, it should issue an appropriate merit decision on the schedule award issue.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded to the
Office for further development of the medical evidence to be followed by an appropriate
decision.20

18

See Guiseppe Aversa, supra note 14.

19

Richard R. LeMay, 56 ECAB ___ (Docket No. 04-1652, issued February 16, 2005).

20

In view the Board’s disposition of the merits, the issue of whether the Office properly denied appellant’s
request for reconsideration under section 8128 is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 21, 2006 and December 20, 2005 are set aside and the
case is remanded for further proceedings consistent with this decision by the Board.
Issued: April 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

